REVISED JUNE 27, 2008
          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                                   Fifth Circuit

                                                                FILED
                               No. 07-51281                     June 26, 2008
                             Summary Calendar
                                                           Charles R. Fulbruge III
                                                                   Clerk
UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

DANA YOUNG, also known as Dana Dee Young

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 6:07-CR-111-ALL


Before KING, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Dana Dee Young was convicted by a jury of being a felon in possession of
a firearm. Young was sentenced to a 36-month term of imprisonment and to a
three-year period of supervised release and was ordered to pay a $2,000 fine.
Young gave timely notice of his appeal.
      Young contends that the district court erred in denying his motion to
suppress the firearm found during a traffic stop. Young contends that the


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-51281

weapon was discovered after the traffic stop should have ended. The police
officer who detained Young developed, during the course of the traffic stop, a
reasonable and articulable suspicion that a crime had been or was being
committed by Young. Before the final records check was completed, the officer
knew that Young had been behaving suspiciously in the early morning hours in
an area known for narcotics trafficking and prostitution, that Young appeared
to be nervous, that Young had voluntarily produced two crack pipes, that Young
was known for carrying a knife, and that Young had repeatedly moved his hands
to his waistband despite repeated instructions by the officer not to do so. Under
these circumstances, it was reasonable for the officer to continue to detain after
the final records check had been completed and to frisk Young to determine
whether he was carrying narcotics or a weapon in his waistband. The district
court did not clearly err in denying the motion to suppress. See United States
v. Brigham, 382 F.3d 500, 506-09 (5th Cir. 2004) (en banc).
      Young contends that the district court erred in refusing to adjust his
offense level for acceptance of responsibility. Young argues that he never denied
that he possessed the weapon and that he went to trial only so that he would
have an opportunity to tell his story. Young has not shown that this case
presents a rare situation in which a defendant that has exercised his
constitutional right to a jury trial has also clearly demonstrated acceptance of
responsibility for the offense. See U.S.S.G. § 3E1.1, comment. (n.2). The district
court did not clearly err in refusing to award an adjustment for acceptance of
responsibility. See United States v. Cordero, 465 F.3d 626, 630-32 (5th Cir.
2006).
      AFFIRMED.




                                        2